Citation Nr: 0724125	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  06-19 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability (claimed as a nervous condition), to include 
phobias.

2.  Entitlement to an initial, compensable rating for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from November 1971 to May 
1973.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the RO, 
inter alia, denied service connection for psychiatric 
disability (claimed as a nervous condition), to include 
phobias, but granted service connection and assigned a 0 
percent (noncompensable) rating for bilateral pes planus, 
effective February 10, 2005.  The veteran filed a notice of 
disagreement (NOD) as to the denial of service connection for 
psychiatric disability in May 2006, and the RO issued a 
statement of the case (SOC) as to this issue in May 2006.  In 
June 2006, the veteran's representative filed a substantive 
appeal (via a memorandum in lieu of a VA Form 9, Appeal to 
the Board of Veterans' Appeals) as to the claim for service 
connection for psychiatric disability.  In that same 
document, the veteran's representative also indicated that he 
wished to appeal the initial, noncompensable rating assigned 
for bilateral pes planus.

As the request for a higher rating for bilateral pes planus 
involves disagreement with the initial rating assigned 
following the grant of service connection, the Board has 
characterized that issue in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In June 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
the hearing is of record.  At the time of the hearing, both 
orally and in writing, the veteran withdrew from appeal the 
claim for an increased (compensable) rating for hepatitis.  

The Board's decision on the claim for service connection for 
psychiatric disability (claimed as a nervous condition) is 
set forth below.  The claim for an initial, compensable 
rating for bilateral pes planus-for which the veteran has 
completed the first of two actions required to perfect an 
appeal as to this issue-is addressed in the remand following 
the order; this matter is being remanded to RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  A personality disorder, but no psychiatric disability, 
was diagnosed in service.

3.  Many years post service, the veteran has been diagnosed 
with chronic adjustment disorder and impulse disorder not 
otherwise specified; however, there is no medical evidence or 
opinion even suggesting a relationship between any current 
psychiatric diagnosis and service.


CONCLUSION OF LAW

The criteria for service connection for psychiatric 
disability (claimed as a nervous condition), to include 
phobias, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 4.9 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

In this appeal, in May, July, September, and November 2005 
letters, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate the claim 
for service connection for psychiatric disability (claimed as 
a nervous condition) including phobias, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of and to submit any 
further evidence that is relevant to the claim.  In July and 
September 2005, the RO requested (albeit, indirectly) that 
the veteran furnish pertinent evidence in his possession.  
The January 2006 RO rating decision reflects the initial 
adjudication of the claim after issuance of the above-noted 
letters and opportunity to respond.  As such, the notice 
identified above met all four of Pelegrini's content of 
notice requirements as well as the VCAA's timing of notice 
requirement.  

Regarding the Dingess/Hartman notice requirements, the RO 
furnished the veteran information as to the assignment of 
disability ratings and effective dates in a May 2006 letter 
enclosing the May 2006 SOC.  Although this notice was 
provided contemporaneous with adjudication of the claim 
rather than prior to it, the Board finds that that the timing 
of such notice is not shown to prejudice the veteran.  As the 
Board's decision herein denies the claim for service 
connection for psychiatric disability (claimed as a nervous 
condition) to include phobias, no disability rating or 
effective date is being, or is to be, assigned.  Accordingly, 
there is no possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file includes the veteran's 
service medical records, post-service private medical 
records, and post-service VA outpatient treatment (VAOPT) 
records.  Also associated with the claims file is the 
transcript of the veteran's Board hearing, as well as written 
statements submitted by him and by his representative, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claim being decided herein, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II. Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).  Such a 
determination requires a finding of a current disability that 
is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

Initially, the Board notes that the veteran was diagnosed 
with "immature personality" during service, as reflected in 
March 5 and 22, 1973 service medical records.  However, 
congenital or developmental abnormalities, such as 
personality disorders, are not considered "diseases or 
injuries" within the meaning of applicable legislation and, 
hence, do not constitute disabilities for VA compensation 
purposes. See 38 C.F.R. §§ 3.303(c), 4.9 (2006).  While 
service connection may be granted, in limited circumstances, 
for disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury 
(see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 
Vet. App. 513, 514-15 (1993)), there is no medical evidence 
that such aggravation occurred in this case.  Indeed, service 
medical records of September and December 1972 reflect that, 
on psychiatric examination, there was no psychiatric 
disability or gross pathology.  Moreover, no psychiatric 
disability was noted on the April 1973 separation 
examination.

Post-service, on the report of a June 1993 VA general medical 
examination, the nervous system section, including 
"psychiatric and personality," indicates only that there 
was a history of intravenous drug addiction in remission; no 
current psychiatric disability was then diagnosed.  

More recently, a January 2005 VAOPT note reflects diagnoses 
of chronic adjustment disorder and impulse disorder not 
otherwise specified.  These disorders were subsequently noted 
in multiple VAOPT notes.  While it is unclear whether either 
diagnosed disorder actually represents a current psychiatric 
disability (recognized by the American Psychiatric 
Association) upon which to predicate a grant of service 
connection (see 38 C.F.R. § 4.130) , even if so, the Board 
points out that there is no medical evidence or opinion even 
suggesting that there exists a medical nexus between any such 
current psychiatric diagnosis and service-to include the 
personality disorder noted in the service medical records.  
In short, there is no competent evidence to support the 
claim. 

The Board has considered the veteran's assertions advanced in 
connection with this matter, to include his hearing testimony 
and his representative's arguments, as well as written 
statements submitted by the veteran or his representative, on 
his behalf.  However, a layperson, such as the veteran (or 
his representative) simply is not competent to render a 
probative (i.e., persuasive) opinion on a medical matter-
such as matters of diagnosis and etiology of diagnosed 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, any lay assertions in 
this regard have no probative value.  A claim for service 
connection must be supported by competent evidence, not 
solely assertions.

For all the foregoing reasons, service connection for 
psychiatric disability (claimed as a nervous condition), to 
include phobias, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, in the absence of 
any competent evidence to support the claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990). 


ORDER

Service connection for psychiatric disability (claimed as a 
nervous condition), to include phobias, is denied.


REMAND

As noted, the January 2006 rating decision included a grant 
of service connection and assignment of an initial 
noncompensable rating for bilateral pes planus.  The 
memorandum that the veteran's representative filed in lieu of 
a VA Form 9 to perfect an appeal with respect to the claim 
for service connection for a nervous condition also expressed 
of the claim for service as to the appeal from the denial of 
the above-discussed service connection claim also expressed 
disagreement with the noncompensable rating assigned for 
bilateral pes planus.  The Board finds that this document-
filed within one year of notification of the January 2006 
rating decision-constitutes a valid NOD as to the initial 
rating assigned for bilateral pes planus.  See 38 C.F.R. 
§§ 20.201, 20.302(a) (2006).   However, the RO has yet to 
issue a SOC with respect to this claim, the next step in the 
appellate process.  See 38 C.F.R. § 19.29 (2006); Manlincon 
v. West, 12 Vet. App. 238, 240- 41 (1999); Holland v. Gober, 
10 Vet. App. 433, 436 (1997).  Consequently, this matter must 
be remanded to the RO for the issuance of a SOC.  Id.  The 
Board emphasizes, however, that to obtain appellate review of 
any issue not currently in appellate status, a perfected 
appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2006).

Accordingly, this matter is hereby REMANDED to RO, via the 
AMC, for the following action:

1.  The RO must furnish to the veteran 
and his representative a SOC on the 
matter of the initial  noncompensable 
rating assigned for bilateral pes planus, 
along with a VA Form 9, and afford them 
the appropriate opportunity to submit a 
substantive appeal perfecting an appeal 
on that issue.

2.  The veteran and his representative 
are hereby reminded that to obtain 
appellate review of any matter not 
currently in appellate status, a timely 
appeal must be perfected-here, as 
regards the claim for an initial, 
compensable rating for bilateral pes 
planus-within 60 days of the issuance of 
the SOC.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


